Citation Nr: 0528047	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from November 1952 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  That decision denied service connection for the 
cause of the veteran's death.

The Board remanded the claim in March 2004 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that, with the exception of an 
April 1976 record, the veteran's service medical records are 
not associated with claims folder.  The RO has made several 
attempts to obtain the service medical records both from the 
National Personnel Records Center and alternative sources 
with no success.  Where a veteran's service medical records 
are missing, the obligation to explain findings and 
conclusions, and to carefully consider the benefit of the 
doubt rule is heightened.  O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).

An April 1976 service medical record reflects complaints of 
chest pain.  It was noted that the veteran had type IV 
hyperlipidemia.  An EKG was conducted at that time.  A July 
1980 private treatment record indicates that the veteran was 
hospitalized after an acute myocardial infarction.  It was 
noted that the veteran had been suffering anginal attacks 
over a period of years.  The Board notes that while the 
veteran's heart condition was not the immediate cause of his 
death, the death certificate lists it as a contributing 
cause.  Given the absence of service medical records and VA's 
heightened duty in this instance, the Board finds that, in 
the interest of fairness to the appellant, a VA examiner's 
opinion should be obtained prior to adjudicating the 
appellant's claim.

Accordingly, the claim is REMANDED for the following:

1.  The veteran's claims folder should 
sent to an appropriate VA examiner for 
review.  A separate copy of this remand 
should be made available to the examiner.  
The examiner is asked to offer an opinion 
as to whether there is a reasonable basis 
for determining that it is as likely as 
not that the veteran's heart problems had 
their origins during his period of 
service.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


